Citation Nr: 0718993	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for atrial tachycardia with pacemaker.

2. Entitlement to an initial disability rating in excess of 
30 percent for dysthymic disorder prior to March 17, 2000.

3. Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder from March 17, 2000.

4. Entitlement to a total disability rating for compensation 
purposes on the basis of individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and J. H. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975, 
and from July 1989 to June 1993.  The current appeal comes 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The veteran testified at a July 1996 RO hearing as to claims 
for service connection for heart disease and for a 
psychiatric disorder.  A transcript of that hearing is on 
file. 

Unfortunately, the veteran's claim files have been rebuilt.  
So, in setting forth the procedural history of this case, 
much of the information must come from RO adjudications, 
Statements of the Case (SOC), Supplemental SOCs (SSOCs), and 
Board decisions.  

In a November 1997 Board decision the only issue was a claim 
for service connection for a heart disorder, which was 
remanded for further development.  In that remand it was 
noted that the veteran perfected an appeal from a June 1995 
decision denying service connection for heart and psychiatric 
disorders.  However, a November 1996 rating decision granted 
service connection for a chronic dysthymic disorder and 
assigned a 30 percent disability rating for the psychiatric 
disorder, both effective June 4, 1993.  A March 1997 request 
from the veteran's representative for a higher rating for the 
psychiatric disorder constituted a notice of disagreement 
(NOD) as to the rating assigned but that issue had not been 
developed for appeal and was referred to the RO for 
appropriate action. 

The veteran testified at a May 1999 RO hearing as to claims 
for service connection for heart disease, an increased rating 
for service-connected dysthymia, and for a TDIU rating.  A 
transcript of that hearing is on file. 

The issues before the Board in March 2000 were entitlement to 
an initial rating in excess of 30 percent for a dysthymic 
disorder and to an initial rating in excess of 10 percent for 
mitral valve prolapse with pacemaker, and a TDIU rating.  The 
Board remanded those issues but noted that in January 1999 
the RO had (1) affirmed the denial of entitlement to service 
connection for heart disease, (2) affirmed the 30 percent 
evaluation for dysthymic disorder, and (3) denied entitlement 
to a TDIU.  The testimony taken at a May 1999 RO hearing 
constituted an NOD with the January 1999 rating decision.  
The veteran was issued an SOC on the issues of the denial of 
an initial evaluation in excess of 30 percent for dysthymic 
disorder, a TDIU rating, and service connection for heart 
disease.  

An August 1999 SSOC was limited to the issues of entitlement 
to an increased evaluation for dysthymic disorder and a TDIU 
rating.  

In August 1999 the RO granted service connection for mitral 
valve prolapse with pacemaker and assigned an initial 10 
percent evaluation, with a 100 percent temporary total rating 
(based on need for convalescence) being assigned July 14, 
1999, and a 10 percent schedular rating was resumed effective 
October 1, 1999.  

In his August 1999 substantive appeal to the Board, the 
veteran specified that he was appealing all issues; namely, 
the denial of entitlement to an initial evaluation in excess 
of 30 percent for dysthymic disorder and a TDIU rating, and 
the 10 percent for mitral valve prolapse with pacemaker.  The 
RO did not issue an SOC with respect to the issue of the 
evaluation of 10 percent for mitral valve prolapse with 
pacemaker.  

A May 2000 rating decision increased the initial 30 percent 
rating for dysthymic disorder to 50 percent, effective March 
17, 2000.  

The veteran testified at a February 2001 RO hearing as to 
entitlement to restoration of service connection for heart 
disease.  A transcript of that hearing is on file. 

In June 2005, a videoconference hearing was conducted over 
which the undersigned Acting Veterans Law Judge presided.  
The issues addressed were whether severance of service 
connection for atrial tachycardia with pacemaker was proper, 
to include whether there was clear and unmistakable error 
(CUE) in a November 2003 rating decision severing service 
connection; a rating in excess of 50 percent for dysthymic 
disorder since March 17, 2000; an initial rating in excess of 
30 percent for dysthymic disorder from June 4, 1993; a rating 
in excess of 10 percent for atrial tachycardia with pacemaker 
from October 1, 1999, until the severance of service 
connection effective February 1, 2004; and a TDIU rating.  A 
transcript of that videoconference is associated with the 
veteran's claims files.  

An October 2005 Board decision granted restoration of service 
connection for atrial tachycardia with pacemaker but the 
remaining issues were remanded for further development.  

This matter was advanced on the Board's docket.  38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.900(c).  

Although the October 2005 Board decision listed the issues as 
including entitlement to an initial disability rating in 
excess of 10 percent for atrial tachycardia with pacemaker, 
it is again noted that the March 2000 Board decision noted 
that the RO had not issued an SOC with respect to the issue 
of the evaluation of 10 percent for mitral valve prolapse 
with pacemaker.  This matter was initially addressed in a 
September 2006 SSOC and the veteran's VA Form 21-4138, 
Statement in Support of Claim of October 2006 is construed to 
be a substantive appeal which perfects the appeal as to that 
issue.  So, it is now properly before the Board.  


FINDINGS OF FACT

1.  The veteran had AV ablation to create complete heart 
block for symptomatic atrial arrhythmia and then had a dual-
chamber pacemaker implanted, although later changed to an 
automatic internal cardiac defibrillator.  

2. Prior to March 17, 2000, the veteran's dysthymic disorder 
resulted in symptoms of depression, anxiety attacks, 
nightmares, suicidal ideation, and he receives psychotherapy 
and medication for depression and sleep disturbance; however, 
he did not have paranoia, disorientation, homicidal ideation, 
psychotic symptoms,.  

3. Since March 17, 2000, the veteran's dysthymic disorder 
does not result in impaired speech, obsessional rituals, 
illogical or other impairment of speech, or near-continuous 
panic or spatial disorientation. 

4. The service-connected disabilities are a dysthymic 
disorder, rated 50 percent disabling; atrial tachycardia with 
pacemaker implantation, now warranting a 30 percent rating; a 
hiatal hernia, rated 10 percent disabling; and bilateral 
hearing loss, assigned a noncompensable rating.  These result 
in a combined disability rating of 70 percent.  

5. The veteran is unable to engage or retain gainful 
employment due solely to his service-connected disabilities.  

6. An issue of medical complexity or controversy has not been 
presented as to the claim for increased ratings for heart 
disease and a psychiatric disorder or for a TDIU rating.  


CONCLUSIONS OF LAW

1. A rating of 30 percent for atrial tachycardia with 
pacemaker is warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
Diagnostic Code 7015 (in effect prior to January 12, 1998) 
(1998).  

2. Prior to March 17, 2000, an initial disability rating in 
excess of 30 percent for dysthymic disorder was not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2000); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.129, 4.130, 
Diagnostic Code 9433 (prior to November 7, 1996); and 
§ 4.126(a) 4.27 Diagnostic Code 9400 (since November 7, 
1996). 

3. Since March 17, 2000, a disability rating in excess of 50 
percent for dysthymic disorder from March 17, 2000 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.27, 
Diagnostic Code 9400 (2006). 

4. A TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.16, 4.17, 4.25 (2006).  

5. An issue of medical complexity or controversy has not been 
presented warranting submission of the case to an independent 
medical expert.  38 U.S.C.A. § 5109, 7109 (West 1991); 38 
C.F.R. §§ 20.901(d), 20.902 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the increased rating claims, after service 
connection for the disabilities at issue was granted the 
veteran disagreed with the initial disability ratings 
assigned for each and, so, the issues became entitlement to a 
higher initial rating for those disorders.  At that point, 
the only disagreement could be with the level of the 
evaluations assigned or the effective dates, as service 
connection had been granted. 

It was recently held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court did not address VAOPGCPREC 8-2003. 

Here, any error in not providing the veteran with notice as 
to how to establish entitlement to a higher initial 
disability rating was harmless because VA followed proper 
remedial processes to cure any such defect, thereby providing 
the veteran a meaningful opportunity to participate in the 
processing of his claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 122-
124).  

The subsequent statements of the veteran and his 
representative, as well as the March 2002 and October 2005 
Board remands reflect, that they were aware that the veteran 
had to demonstrate the severity of his disability in order to 
establish entitlement to a higher initial rating by 
submitting medical and other evidence of such severity.  

The veteran was therefore informed of the first element of 
VCAA notification and demonstrated his understanding of the 
information and evidence not of record necessary to 
substantiate his claim for a higher initial rating prior to 
the most recent readjudication of his claim, and a remand to 
re-notify him of this element would be superfluous and 
unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

With respect to the claim for a TDIU rating, the veteran and 
his representative were sent a VCAA compliant notice letter 
in November 2005 notifying them of what was necessary to 
substantiate the claim and who was to obtain relevant 
evidence.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

This is particularly significant in this case inasmuch as the 
claims files have been rebuilt.  In this regard, at the 
videoconference hearing the veteran submitted to the RO, for 
copying and inclusion in his claims files, records which were 
essentially or were in fact the same records that would have 
been contained in the original claims files but which were 
absent from the rebuilt claims files (as of the date of the 
videoconference).  However, it is clear that the re-built 
claims files still do not contain all records that were 
previously on file, including no documents of procedural or 
adjudicative matters prior to the September 1995 SOC.  

The veteran has been afforded several VA rating examinations 
for each of his service-connected disorders at issue and his 
VA outpatient treatment (VAOPT) records are on file, as is a 
statement from private clinical sources.  A decision from the 
Social Security Administration and the records it considered 
in making the decision are also on file.

Although the possibility of obtaining an IME was raised at 
the videoconference, no specific issue or matter of medical 
controversy or complexity was identified or even alleged with 
any detail.  Indeed, the Board finds no such medical 
controversy or complexity.  So, referral of the case for an 
IME opinion, under 38 U.S.C.A. § 5109, 7109 (West 1991) and 
38 C.F.R. §§ 20.901(d), 20.902 (2006) is not warranted.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Hearings

At a July 1996 RO hearing the veteran testified in support of 
his claims for service connection for heart disease and 
psychiatric disability.  He testified that he had he had 
first been treated for heart disease during his second period 
of service.  Page 2 of that transcript.  He now took 
medications for his heart condition, including nitroglycerin.  
When under stress or pressure his heart would fibrillate and 
his blood pressure would drop.  Page 3.  He took medication 
for his psychiatric disorder.  Page 5.  He was twice divorced 
and currently unmarried.  Page 10.  He had not been able to 
maintain employment since service, including having had jobs 
for only a short time in construction and in an oil field 
because his nerves were so bad that he was in and out of 
mental institutions.  He had been unable to get along with 
people and isolated himself, although he had normal 
relationships with his brothers and sisters.  Page 14.  He 
had received Social Security Administration benefits since 
December 1993.  Page 15.  

At a May 1999 RO hearing the veteran testified in support of 
his claims for service connection for heart disease, an 
increased rating for service-connected psychiatric 
disability, and a TDIU rating.  It was contended that the 
veteran's psychiatric disorder and heart disease were 
interrelated and that he had recently had an increase in 
medication for his service-connected psychiatric disorder.  
Page 2.  He was discharged from active service in June 1993 
and had received SSA benefits since service discharge in June 
1993.  Page 3.  The veteran testified that he was awarded SSA 
benefits due to his heart disease and psychiatric disorder.  
Page 4.  He had been informed that he might need to have a 
pacemaker implanted.  Page 8.  A friend of the veteran, J. 
H., testified that he had taken the veteran to a hospital 
because of his heart condition.  Page 9.  The veteran 
testified that his dosage of psychotropic medication had 
increased about 4 or 5 months earlier because he was more 
anxious and more easily upset.  Pages 10 and 11.  He was 
alright in the presence of his family and neighbors but 
isolated himself and avoided others.  Page 11.  He was 
raising three daughters.  He attended group psychotherapy 
twice monthly.  Page 12.  He was very susceptible to stress, 
particularly in a work environment and he had difficulty 
working with anyone.  Page 14.  Even his taking psychotropic 
medication would make working and finding work very 
difficult.  Page 15.  

At a February 2001 RO hearing the veteran testified in 
support of restoration of service connection for atrial 
tachycardia with pacemaker implantation.  The veteran 
testified that he was totally dependent upon his pacemaker, 
without which he would not be alive.  Page 7.  Stress and 
anxiety triggered his cardiac symptoms.  Pages 7 and 8.  

The veteran testified at the June 2005 videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
support of the issues now before the Board and in support of 
restoration of service connection for atrial tachycardia with 
pacemaker implantation.  The veteran testified that he had 
mitral valve prolapse, cardiomyopathy, congestive heart 
failure, atrial fibrillation, and supraventricular 
tachycardia.  Pages 10 and 11.  He received oxygen therapy.  
Page 12.  The day before this hearing he had sought 
psychiatric treatment and had been given anti-depressant 
medication and sleeping pills.  Page 14.  One of his three 
daughters was still living at home.  He had few friends and 
none were close.  In the past he had thoughts of suicide and 
once had taken steps to commit suicide.  He was cordial with 
his brothers and sisters.  Page 15.  He avoided large crowds 
and was claustrophobic.  He had been unable to work after 
service due to his heart and psychiatric conditions.  Page 
16.  His only training and skills were those obtained during 
service.  VA had determined that vocational rehabilitation 
was not feasible.  Page 17.  He had sought employment but 
been rejected because he had a pacemaker implantation.  Page 
18.  During service his military occupational specialty was a 
communication's specialist, he had been an Army recruiter, 
and had been involved in refueling duties.  He probably would 
not be able to maintain a job that did not involve dealing 
with the public and did not involve physical exertion because 
his psychiatric disorder also caused significant memory 
problems.  Page 20.  The service representative stated that 
if a favorable determination could not be made on the 
records, the opinion of an independent medical expert (IME) 
was requested.  Page 22.  

General Rating Considerations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

At the time of an initial award of service connection, 
separate disability ratings may be assigned for separate 
periods of time in accordance with the facts found, a 
practice known as staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) and are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (requiring notice and a 
delay in implementation of a proposed rating reduction).  
Fenderson, 12 Vet. App. 119 (1999). 

Historically, the veteran was granted service connection for 
atrial tachycardia with pacemaker implantation (and even 
after restoration of service connection) it was assigned an 
initial 10 percent disability rating under 38 C.F.R. § 4.104, 
DC 7018 from June 4, 1993 but a 100 percent temporary total 
rating was assigned from July 14, 1999 (date of implantation 
of a pacemaker) and a 10 percent schedular rating was resumed 
effective October 1, 1999.  Also, service connection was 
granted for a dysthymic disorder which was assigned an 
initial 30 percent disability rating, under DC 9433, 
effective from June 4, 1993, until a 50 percent schedular 
rating was granted effective March 17, 2000.  

The criteria for the evaluation of cardiovascular disorders 
were revised effective January 12, 1998, and the criteria for 
the evaluation of psychiatric disorders were revised 
effective November 7, 1996.  

Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) held 
that when governing law or regulations change during an 
appeal, the most favorable version will be applied but, 
recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it suggested that a new law or regulation might be applied 
prior to the effective date thereof, in the absence of 
language in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  See 
also VAOPGCPREC 7-2003, at *14-*15.  So, here the regulatory 
amendment or revised rating criteria cannot be applied prior 
to the effective date thereof unless their language requires 
this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. 
USI Film Prods., 511 U.S. 244 (1994)).  There is no such 
language in this case.  However, none of the above cases or 
General Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000 (April 10, 
2000).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, the revised rating criteria cannot be applied prior 
to their effective dates.  



Cardiovascular Rating Criteria

Cardiovascular Criteria Prior to January 12, 1998

Under 38 C.F.R. § 4.104, DC 7013 (effective until January 12, 
1998) paroxysmal tachycardia with infrequent attacks warrants 
a 10 percent rating and when manifested by severe, frequent 
attacks a 30 percent rating is warranted.  

Under 38 C.F.R. § 4.104, DC 7015 (effective until January 12, 
1998) an auriculoventricular block when incomplete and 
asymptomatic, without syncope or need for medical control 
after more than 1 year warrants a noncompensable evaluation.  
When incomplete and without syncope but occasionally 
symptomatic warrants a 10 percent disability rating.  When 
complete without syncope a 30 percent rating is assigned and 
a 30 percent rating is also the minimum rating when place 
maker has been inserted.  When complete with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the heart block by pacemaker, a 60 percent 
rating is warranted.  

Note 1 to DC 7015 states that an atrioventricular block, 
partial or complete, may be present associated with and 
related to the supraventricular tachycardias or pathological 
bradycardia.  Cases with Mobitz Type II block may be 
encountered, as well as Wencheback's phenomenon, Mobitz Type 
I block, and varying degrees of atrioventricular block 
associated with tachyarrhythmias or other severe disturbance 
in rate or rhythm.  Such unusual cases should be submitted to 
the VA Director, Compensation and Pension Services.  On the 
other hand, simple delayed "P-R" conduction time, in the 
absence of other evidence or cardiac disease is not a 
disability.  Note 2 stated that a 100 percent rating for 1 
year following the implantation of a permanent pacemaker will 
commence after initial grant of the 1 month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  



Cardiovascular Criteria Effective January 12, 1998

Under the criteria as revised January 12, 1998, Note 2 to 
38 C.F.R. § 4.104 provides that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 

The revised 38 C.F.R. § 4.104, DC 7015, provides effective 
January 12, 1998, that a 10 percent rating is warranted for 
an atrioventricular block with a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication or a pacemaker is required.  A 30 percent rating 
is warranted if there is a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
if there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.   

Prior to January 12, 1998, there was no DC 7018.  However, 
the revised criteria provide under DC 7018 that a 100 percent 
rating is warranted for two months following hospital 
admission for implantation or reimplantation of a cardiac 
pacemaker.  Thereafter, the disorder is to be evaluated as 
supraventicular arrhythmias (DC 7010), ventricular 
arrhythmias, (DC 7011), or atrioventricular block (DC 7015), 
with a minimum rating of 10 percent to be assigned.  

Under the criteria as revised effective January 12, 1998, 
38 C.F.R. § 4.104, DC 7010 provides that supraventricular 
arrhythmias warrant a 10 percent rating when there is 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  A 30 percent rating is warranted 
if there is paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  

Under the criteria as revised effective January 12, 1998, 
38 C.F.R. § 4.104, DC 7011 provides that with sustained 
ventricular arrhythmias warrant a 10 percent rating when 
there is a workload of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.   

Background

The veteran underwent VA hospitalization in January 1990 for 
a chief complaint of continuing light-headedness for the past 
2 months.  A history of a suspected seizure disorder was 
noted and, more recently complaints suggestive of 
cardiovascular pathology.  The discharge diagnoses were 
mitral valve prolapse and hyperlipidemia.  

A February 1993 service medical record stated that the 
veteran had mitral valve prolapse which could cause chest 
pain, palpitation, dizziness, and fainting.  

At the St. Dominic-Jackson Hospital in July 1999 the veteran 
had a diagnostic electrophysiological study with 
radiofrequency catheter ablation of the atrioventricular node 
with intention to create complete heart block for symptomatic 
atrial arrhythmia.  Postoperatively he was to be scheduled 
for a pacemaker implantation.  The postoperative diagnosis 
was inappropriate automatic atrial tachycardia with 
symptomatic tachycardia with minimal activity, status post 
successful ablation of the VA node with no evidence of re-
entrant tachyarrhythmia on diagnostic testing.  

Statements from Dr. Lott from 1999 to 2000 concerning the 
veteran's cardiac treatment are on file, having been obtained 
from SSA, and a February 2000 statement noted that, after 
catheterization, there was no etiology for the veteran's 
chest pain and the pain was suggestive of esophageal pain.  
After a gastroenterology consult, he was found to have an 
element of esophagitis and surgical changes consistent with a 
Nissen fundoplasty in the past.  

A July 2000 psychological evaluation by F. Owens, Ph.D., 
noted that the veteran could do sustained activity for 15 or 
20 minutes without sitting but was not suppose to lift more 
than 20 lbs.  He stated he could not climb stairs because of 
his pacemaker.

Cardiovascular testing in December 2000 at the River Region 
Health System revealed non-diagnostic changes because of 
abnormal pre-test EKG with baseline ventricular base rhythm; 
an estimated ejection fraction of 48%; no evidence of 
reversible myocardial ischemia, and evidence of inferoseptal 
and apical fixed defect compatible with prior myocardial 
infarction.  

A January 2001 private left heart catheterization and 
coronary angiogram revealed a moderately reduced left 
ventricular systolic function with estimated ejection 
fraction of 40 %, the distal 1/3 of the inferior wall and the 
apex were akinetic but there was no mitral prolapse or 
regurgitation.  He had normal coronary arteries.  

Dr. Bahro reported in January 2001 that he had treated the 
veteran for anginal symptoms and a history of pacemaker 
placement following supraventricular tachycardia, 
electrophysiology study and ablation.  His initial evaluation 
revealed moderate cardiomyopathy with an estimated ejection 
fraction of 40 %.  Further testing showed evidence of 
inferoseptal and apical prior myocardial infarction.  He kept 
having significant anginal symptoms for which he had 
catheterization which revealed normal coronary arteries but 
his left anterior descending artery was of very small 
caliber.  He had been placed on medication and would be 
dependent on medication for the rest of his life.  It was 
believed that he had had a myocardial infarction at one time 
in the past.  

The veteran underwent VA hospitalization in January 2001 for 
a pacemaker malfunction.  He was hospitalized later in 
February 2002 to rule out chest pain.  

The veteran was hospitalized at the McKay-Dee Hospital Center 
in February 2002 for chest pain which was aggravated by 
exertion and associated with shortness of breath.  It was 
noted that he was currently employed as an Army recruiter.  

On examination in March 2002 by a VA cardiologist it was 
noted that the claim file had been lost but a review of 
records from the veteran from an outside physician and 
available VA records revealed that no mention was made of 
mitral valve prolapse at the time of catheterization in 1999.  
A subsequent echocardiogram showed no significant mitral 
regurgitation and only mild tricuspid regurgitation.  A 
subsequent VA echocardiogram did not show any evidence of 
mitral valve prolapse but, again, only mild tricuspid 
regurgitation.  In light of this, it was felt that there was 
still a lack of substantial evidence of the veteran's having 
clinically significant mitral valve prolapse.  So, in light 
of this, the association between the veteran's heart problems 
and his service-connected mitral valve prolapse would not be 
grounded in medical evidence.  

A July 2002 cardiology consultation at the River Region 
Health System noted that a catheterization a week ago 
demonstrated more depressed ventricular function and the 
veteran was told to greatly modify his activities and remain 
on medical management.  He continued to have severe 
substernal chest tightness 3 or 4 times weekly.  On 
examination his blood pressure was 102/64.  The assessments 
were chest pain syndrome, suggestive of angina pectoris; 
significant left ventricular dysfunction; chronic congestive 
cardiomyopathy; hypertension; and a history of 3rd degree VA 
block with permanent pacemaker.  His ventricular function did 
not appear to be as severe as he described it.  Given normal 
coronary arteries, it was unlikely that the episodes of chest 
discomfort had a cardiac basis, although they might have a 
gastroenterology basis.  

A September 2002 VA clinical note stated that an 
echocardiogram and the veteran's symptoms corroborated an 
outside physician's diagnosis of congestive heart failure, 
although currently he was well managed he did have an 
idiopathic cardiomyopathy with shortness of breath on minimal 
exertion.  This might limit his ability to perform certain 
tasks which required exertion.  

In October 2002 Dr. Bahro stated that he had treated the 
veteran since January 2002 for multiple cardiac problems, 
including significant cardiomyopathy with apical akinesis, 
history of syncope, and history of angina.  It was felt that 
he was disabled from a cardiac standpoint and it was felt 
that he could not maintain any job.  He was definitely 
medication dependent and most certainly dependent on his 
pacemaker.  

The veteran was admitted to a VA hospitalization in November 
2002 for chest pain.  

Extensive VAOPT records are on file which reflect, in part, 
treatment for cardiovascular disability.  

The veteran underwent VA hospitalization in May 2003 for 
syncope.  

A statement from Dr. Mehrle received in November 2003 
reported that two cardiac catheterizations had not revealed 
coronary artery disease.  The veteran reported having had 3 
heart attacks, in 1989, 1991, and 1995 but the physician had 
no documentation of that.  The most recent cardiac 
catheterization revealed minor luminal irregularities but 
normal heart function.  His echocardiograms had been 
inconsistent, some showing left ventricular dysfunction.  He 
had had several admissions for chest pain but there was no 
evidence of myocardial ischemia over the past years.  He did 
have symptoms of atrial arrhythmia.  A dual chamber pacemaker 
had been implanted in 1999 after an atrial tachycardia 
ablation.  More recently he had had palpitations and then 
received a dual chamber pacemaker/defibrillator for 
arrhythmias.  He was then placed on an anti-arrhythmia drug.  
He continued to be seen for chest pain but did not have heart 
failure symptoms but continued to have palpitations which 
appeared to be somewhat limiting to him.  He had some risk 
factors for heart disease, including hypertension.  As with 
most patients, a massive heart attack might be life-
threatening.   

In August 2006 Dr. Hillman stated that the veteran was unable 
to work due to his medical condition.  The diagnoses were 
PTSD, recurrent major depression, degenerative arthritis, 
stable atherosclerotic heart disease, and stable acid reflux 
disease.  

On VA cardiology examination in August 2006 the veteran 
reported that in the past taking nitroglycerin had caused his 
blood pressure to drop, almost causing a blackout but he was 
no longer taking it because it was too expensive.  He now had 
episodes of chest pain 3 to 5 times weekly which was not 
related to any precipitating factors, except for exercise, 
which was associated with shortness of breath (SSOB) but no 
diaphoresis.  He had not had any syncope in 3 months.  He 
reported having had episodes of "heart failure" with 
swelling of his feet with SOB but no peripheral edema.  He 
had no paroxysmal nocturnal dyspnea or orthopnea.  He 
performed his activities of daily living, including chores 
around the house.  He could not walk up a flight of stairs 
without SOB or tachycardia.  He could only walk 100 yards 
without getting chest pain, SOB, and tachycardia.  He was on 
chronic oxygen therapy, by his history.  

On physical examination the veteran's readings were 130/80, 
140/92, 138/90, and 130/90.  His heart was regular in rhythm.  
There was a low-grade, 2/6, systolic ejection murmur.  There 
was only a trace of pretibial edema.  The diagnoses were 
atrial tachycardia, coronary artery disease, ischemic 
cardiomyopathy, and syncope.  

The examiner reviewed the available records and noted that 
during hospitalization in September 1993 it was felt that the 
veteran had non-cardiac chest pain and again in 1997 it was 
felt to be non-cardiac.  A cardiac catheterization in January 
1999 was said to be normal.  He was treated from January to 
April 1999 by Dr. Lott for atrial arrhythmias, with one 
episode of loss of consciousness and subsequently had AV 
ablation to create complete heart block for symptomatic 
atrial arrhythmia and then had a dual-chamber pacemaker 
implanted.  An initial evaluation by Dr. Bahro in December 
2000 revealed moderate cardiomyopathy and ejection fraction 
of 40 % as well as inferior septal and apical myocardial 
ischemia but a catheterization showed normal coronary 
arteries.  He was seen in 2002 by Dr. Whitaker for what was 
said to be chronic congestive cardiomyopathy.  In May 2003 
his dual-chamber pacemaker was changed to an automatic 
internal cardiac defibrillator.  Catheterization in 2004 
revealed high grade coronary artery stenosis.  

The examiner noted that the veteran's atrial arrhythmia was 
diagnosed in 1999 prior to the diagnosis of ischemic 
cardiomyopathy in 2000 and the findings of coronary artery 
disease on catheterization in 2004 and it was not the cause 
or consequence of these later findings.  His present cardiac 
dysfunction was secondary to ischemic cardiomyopathy and not 
to his atrial arrhythmia.  His METs of greater than 7 but 
less than 10 was secondary to his cardiomyopathy and coronary 
artery disease and not to his atrial arrhythmia.  He had no 
significant symptomatology secondary to his arrhythmia.  The 
clinical record indicated that on several occasions the cause 
of his syncope was unknown.  The veteran related that he had 
not had any syncope for at least 3 months.  The automatic 
defibrillator should preclude cardiac syncope.  The clinical 
record indicated that over a 6 month period in latter 2005 
only 2 episodes of arrhythmia were recorded and that these 
had durations of 5 seconds and were not noted by the veteran.  
His unemployability would be secondary to his ischemic 
cardiomyopathy and not his atrial arrhythmia.  

A VA chest X-ray in August 2006 revealed the veteran's heart 
was normal in size.  A cardiac pacemaker was in place.  There 
was a right IJ catheter with it's' tip seen at the superior 
vena cava, for which clinical correlation was suggested.  

In October 2006 Dr. Wooten stated that he was the veteran's 
general internist and had treated him since 2001.  He was 
being treated for a serious heart condition and had an 
implantable pacemaker and defibrillator in place.  He also 
had PTSD and a dysthymic disorder for which he was followed 
at a mental health clinic.  It was felt that he was unable to 
work and that he had been unable to find any gainful 
employment.  It was felt that he would be able to work based 
on his medical and psychiatric illnesses.  

An initial disability rating in excess of 10 percent for 
atrial tachycardia with pacemaker

The recent VA examiner's opinion was that the veteran had no 
significant symptomatology secondary to his arrhythmia and 
that his present cardiac dysfunction was due to 
cardiomyopathy and not service-connected artrial arrhythmia.  

Nevertheless, the evidence shows that the veteran had AV 
ablation to create complete heart block for symptomatic 
atrial arrhythmia and then had a dual-chamber pacemaker 
implanted, although later changed to an automatic internal 
cardiac defibrillator.  

Under 38 C.F.R. § 4.104, DC 7015 a 30 percent rating is the 
minimum evaluation when there is a complete AV block and a 
pacemaker has been inserted.  

Accordingly, an evaluation of 30 percent for atrial 
tachycardia with pacemaker is warranted.  However, the 
veteran has not had any Stokes-Adams attacks which would 
warrant the next higher evaluation of 60 percent under DC 
7015, as in effect prior to January 12, 1998.  Likewise, even 
if the level of the veteran's METs was due to his arrhythmia, 
rather than his nonservice-connected ischemic caridomyopathy 
it would not warrant a rating in excess of 30 percent.  
Rather, it would only warrant a 10 percent rating under the 
revised criteria.  

However, 38 C.F.R. § 1155(a) specifically provides that "in 
no event shall [] a readjustment in the rating schedule cause 
a veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred."  

Accordingly, even though the veteran no longer meets the 
criteria for a 30 percent rating under the revised criteria, 
there is no persuasive evidence that there has been an 
improvement in his disability.  Accordingly, a 30 percent 
remains in effect even under the revised rating criteria.  

Psychiatric Rating Criteria

Psychiatric Criteria Prior to November 7, 1996

Under 38 C.F.R. § 4.129, as in effective prior to November 
7, 1996, social integration is one of the best evidences of 
mental health and reflects the ability to establish 
(together with the desire to establish) healthy and 
effective interpersonal relationships.  Poor contact with 
others may be an index of emotional illness; however, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criteria for rating 
disabilities for mental disorders contemplates that those 
abnormalities of conduct, judgment, and emotional reactions, 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

The severity of a psychiatric disability is based upon 
actual symptomatology, as it affects the social and 
industrial adaptability.  Two of the most important elements 
are time lost from work and decrease in work efficiency.  
The examiner's classification of the disease is not 
determinative but the report and analysis of the symptoms 
and full consideration of the whole history will be.  It is 
necessary to consider the frequency, severity, and duration 
of prior psychotic episodes, if any, and the veteran's 
capacity for adjustment during period of remission.  38 
C.F.R. § 4.130.  

Under the rating criteria which were in effect from February 
3, 1988, to November 6, 1996, a 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  Definite means moderately large in 
degree" and is "more than moderate but less than rather 
large."  Hood v. Brown, 4 Vet. App. 301 (1993); VAOGCPREC 9-
93, 59 Fed. Reg. 4753 (1994).  

Under the rating criteria which were in effect from February 
3, 1988, to November 6, 1996, a 50 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
substantially impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.   

Under the rating criteria which were in effect from February 
3, 1988, to November 6, 1996, a 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there is pronounced impairment 
in the ability to obtain and retain employment.   

In Diorio v. Nicholson, 20 Vet. App. 193 (2006) the Court 
applied the same reasoning used in Johnson v. Brown, 7 Vet. 
App. 95 (1994.  In Johnson it was held that the under pre-
November 1996 criteria for psychoneurotic disorders "the 
criteria in 38 C.F.R. ? 4.132, DC 9411[,] for a 100% rating 
are each independent bases for granting a 100% rating."  Id. 
at 97.  In Diorio, the Court held that "relationship between 
the criteria for a 70% rating under 38 C.F.R. ? 4.132, DC 
9411 (1996) is ambiguous.  Id.  The pre-November 1996 
psychoneurotic rating criteria for a 70 percent rating 
addressed social adaptability and industrial impairment but 
failed to indicate whether these two criteria were 
independent bases or, alternatively, must be read 
conjunctively so that both are met for a 70 percent rating.  
In Diorio, the Court held that for a 70 percent rating under 
the pre-November 1996 psychoneurotic rating criteria the two 
criteria, social adaptability and industrial impairment, were 
alternate means for assigning a 70 percent disability rating.  

Psychiatric Criteria Effective November 7, 1996

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).   

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.   

A Global Assessment of Functioning (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or is unable to 
function in almost all areas of life (e.g., stays in bed all 
day, no job, home, or friends).  A GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed person avoid friends, neglects 
family, and is unable to work).  

A GAF score ranging from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  While the GAF score 
is relevant evidence, the GAF score alone is neither 
statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above. 

An initial disability rating in excess of 30 percent for 
dysthymic disorder prior to March 17, 2000

During military service, in April 1993, the veteran underwent 
private hospitalization for depressive symptoms and suicidal 
ideation.  On mental status examination he was oriented and 
well groomed but under mild stress.  His speech had a regular 
rate and rhythm.  His thought content revealed some suicidal 
ideation but no plans.  He had no homicidal ideation, 
delusions or hallucinations.  He had a good memory.  His GAF 
score at admission was 25 but at discharge it was 40. 

J. Flanders, a psychologist, reported in July 1996 that the 
veteran had PTSD and major depression.  His PTSD symptoms had 
dropped a modest amount overall and since participation in a 
Vet Center Program since 1994 he had obtained some highly 
effective solutions to and relief from current stressful 
situations.  In February 1999 that psychologist reported that 
he had seen the veteran in individual or group, and some 
family sessions, for over 4 years.  His symptoms of dysthymia 
varied and had improved somewhat over the time of treatment.  
His symptoms included sleep disturbance with nightmares and 
night sweats, poor appetite, depressed mood, feelings of low 
self-worth, and suicidal ideation.  Reportedly, clinical 
notes in July and August 1993 indicated major emotional 
problems immediately after service discharge.  

Reconciling the various reports into a consistent disability 
picture, while there has been some change in the severity of 
the symptoms, the change does not more nearly approximate the 
level of disability encompassed in the criteria for a 50 
percent rating.  The GAF score of 25 at hospital admission 
which increased, becoming better, to 40 at discharge was 
during active service.  After service, his behavior was not 
influenced by hallucinations or delusion nor is there 
evidence of impairment of reality testing.  Although he did 
continue to have some suicidal ideation he had no severe 
obsessional rituals and since his continued in psychotherapy 
for a number of years, with some success, there was no 
serious social or occupational impairment.  Rather, in the 
immediate postservice years he attempted to hold several 
jobs, although he was ultimately unsuccessful in retaining 
employment.  

Accordingly, the Board concludes that prior to March 17, 
2000, a rating in excess of 30 percent for the veteran's 
service-connected psychiatric disorder was not warranted the 
'old' or 'new' rating criteria.  

A rating in excess of 50 percent for dysthymic disorder from 
March 17, 2000

A May 22, 2000, rating decision increased the veteran's 30 
percent psychiatric rating to 50 percent effective March 17, 
2000, the date of VA hospital admission for depressive 
symptoms.  He had increased suicidal ideation.  He was 
unemployed and had recently lost his job.  He had no 
complaints of decreased sleep or loss of appetite.  On mental 
status examination he had acceptable hygiene.  His mood was 
slightly depressed and he appeared slightly agitated.  His 
affect was appropriate.  His speech was fluent and coherent.  
His thought process was organized.  His though content was 
focused on his problems and distress.  He had suicidal 
ideation but no plans.  He denied homicidal ideation as well 
as visual and auditory hallucinations.  His ability to 
abstract, his insight, and his judgment were fair.  At 
discharge he was alert and fully oriented.  His mood was 
happy and his affect was appropriate.  His GAF score during 
hospitalization and the highest in the past year was 50.  

On VA psychiatric examination in April 2000 it was reported 
that over the years the veteran had become depressed with 
erratic sleep.  He now felt depressed all of the time and his 
sleep was erratic.  He reported having trouble with his 
short-term memory and his concentration, which he attributed 
to his medication.  His heart disease, with pacemaker 
insertion, increased his depression.  He disliked being in 
crowds.  He lived at some else's farm and he fed the animals, 
kept the house clean, and cooked for everyone.  He reported 
having dropped out of high school in the 12th grade.  He 
reported that his last gainful employment had been during 
military service.  

On mental status examination the veteran was alert and well 
oriented.  His mood was dysthymic, although he smiled at 
times.  His speech was normal but his affect seemed slightly 
anxious.  He denied current suicidal or homicidal ideation.  
There was no illogical or delusional thought process.  His 
memory for recent and remote events seemed good, although he 
reported having some trouble with short-term memory in the 
past few years.  Abstract reasoning and proverb 
interpretation were excellent.  His insight and judgment were 
good.  His current and highest GAF score in the past year was 
55.  The examiner commented that the veteran had a dysthymic 
disorder which, in and of itself, produced marked difficulty 
in social and industrial functioning but would not be 
considered, by itself, to be disabling from all forms of 
gainful employment.  He was competent.  

A July 2000 psychological evaluation by F. Owens, Ph.D., 
noted that the veteran saw a VA counselor about every 4 
months and took psychotropic medication.  He could do 
sustained activity for 15 or 20 minutes without sitting but 
was not suppose to lift more than 20 lbs.  He stated he could 
not climb stairs because of his pacemaker.  He had had some 
flashbacks as recently as 3 weeks ago.  

On mental status evaluation the veteran was casually attired.  
He had a military appearance to his demeanor.  He maintained 
occasional eye contact.  He was very well-organized and 
described his mood as becoming afraid and angry.  He had a 
depressed affect.  He had problems dealing with stress.  
Although his daughter had stopped him from committing 
suicide, the veteran reported that it had not really been a 
suicide attempt.  He had a general appearance of a dysthymic-
type depression.  He saw himself as inadequate.  He had a lot 
of stress because he felt dependent on his pacemaker.  He had 
a history of irregular sleep, nightmares, night sweats, poor 
appetite, easy fatigability, and suicidal thoughts.  He 
appeared to be in severe mental distress.  He could perform 
comprehension and abstraction tests.  His insight was 
extremely good, as was his motivation.  The diagnoses were 
PTSD and major depression, moderate to severe.  It was noted 
that he had some problems with stress and anxiety.  He did 
not appear to have had any significant improvement so that he 
could return to gainful employment.  

On VA psychiatric examination in July 2001 the veteran 
reported that his living situation was the same as before.  
In late 1992 or early 1993 his daughter had stopped him from 
shooting himself.  He had finished his high school education 
during service.  During the interim of his two periods of 
service he had worked in the oil fields.  

On mental status examination the veteran was casually dressed 
and appropriately groomed.  He did not exhibit any unusual 
behavior or psychomotor activity, except that he sat leaning 
toward the right side of the chair consistently throughout 
the interview.  He seldom made eye contact.  His speech was 
normal and his attitude was cooperative to a degree.  It was 
apparent that he was being evasive and guarded when the 
examiner checked the veteran's self-reported history against 
the records.  His mood had been a constant state of 
depression with despair, anger, irritability, and a sense of 
futility.  His affect was depressed, shallow, and restricted.  
He had no hallucinations or delusions.  His orientation was 
within normal limits.  His memory was intact.  His insight 
was slightly developed and his judgment was fair.  His 
current and highest GAF score in the past year was 55.  Most 
of the veteran's efforts on examination were to convince the 
examiner that the veteran had heart disease.  It was noted 
that the veteran had plenty of stress.  He was considered 
competent.  

In August 2006 Dr. Hillman stated that the veteran was unable 
to work due to his medical condition.  The diagnoses included 
PTSD and recurrent major depression.  His GAF score was 25.  

On VA psychiatric examination in August 2006, to determine 
whether the veteran's psychiatric disorder, in and of itself, 
rendered him unemployable.  It was noted that the psychiatric 
disorder was treated with medication management and 
supportive therapy and the veteran reported only minimal 
improvement in his symptoms.  He complained of a depressed 
mood, irritability, anxiety, loss of interest in previously 
enjoyable activities, insomnia, decreased appetite, 
hopelessness, helplessness, guild, and poor concentration.  
He had chronic suicidal ideation but denied imminent plans.  
He denied homicidal ideation.  He identified his health, 
housing, and financial problems as major stressors.  He 
reported that he lived alone but one of his daughters lived 
next door.  He was able to perform the activities of daily 
living and spent most of his time at home.  

On mental status examination the veteran was alert and fully 
oriented.  He was casually dressed and well-groomed.  He was 
cooperative and attentive.  There was no guarding or 
evasiveness.  His psychomotor activity was normal.  His eye 
contact was adequate.  He described his mood as depressed.  
His affect was restricted.  His speech was normal in amount, 
rate, and rhythm.  His thought processes were goal directed 
and coherent.  Suicidal ideation was chronically present but 
he denied imminent plans and denied homicidal ideation.  
There was no evidence of psychosis or hallucinations.  He had 
problems with recent and short-term memory.  His remote 
memory was intact.  His abstraction ability was normal.  His 
insight was fair.  He appeared able to protect himself from 
common dangers.  His current and highest GAF score in the 
past year was 55.  

The examiner noted that the veteran had a chronic dysthymic 
disorder and remained symptomatic even with treatment.  The 
GAF score of 55 reflected moderate impairment in industrial 
and social functioning.  His overall quality of life was 
compromised due to multiple medical problems and chronic 
depression.  He was able to participate in meaningful 
interpersonal relationships with family members only.  He was 
socially isolated.  He had been unemployed since 1993 due to 
physical disability.  It was again noted that the dysthymic 
disorder, in and of itself, had produced moderate disability 
in social and industrial functioning.  The mental status 
examination did not demonstrate any major limitations that 
would preclude employment.  There were no observable 
impairments in thought processes or communication skills.  He 
had multiple chronic medical problems.  The impact of his 
somatic illnesses should be carefully evaluated in 
relationship to employability by an appropriate specialist.  
He was competent.  

In October 2006 Dr. Wooten stated that the veteran had an 
implantable pacemaker and defibrillator in place and had PTSD 
and a dysthymic disorder for which he was followed at a 
mental health clinic.  The physician opined that the veteran 
was unable to work and had been unable to find any gainful 
employment.  It was felt that the veteran was not able to 
work based on his medical illness and psychiatric illness.  

Although Dr. Hillman stated that the veteran's GAF score was 
25, that physician did not report any findings of a mental 
status examination or otherwise indicate how that GAF score 
was obtained.  Rather, the veteran has consistently 
maintained a GAF score of 55 which reflects only moderate 
social and industrial inadaptability and this is consistent 
the predominant mental status findings.  

While there is evidence of chronic suicidal ideation and 
depression, there is no evidence of obsessional rituals which 
interfere with routine activities; intermittently illogical 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The veteran has reported having had difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), which is consistent with a 70 percent evaluation, 
the evidence overall is more consistent with the opinion 
rendered at the time of the recent VA psychiatric examination 
that the service-connected psychiatric disorder is 
productively of no more than moderate social and industrial 
impairment and, so, alone would not preclude employment.  

Accordingly, since March 17, 2000, an evaluation in excess of 
50 percent for the veteran's service-connected psychiatric 
disorder is not warranted under the 'old' or 'new' rating 
criteria.  

Extraschedular Consideration

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating for either of the service-connected disorders at 
issue.  



TDIU Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16.  

The service-connected disabilities are a dysthymic disorder, 
rated 50 percent disabling; atrial tachycardia with pacemaker 
implantation, now warranting a 30 percent rating; a hiatal 
hernia, rated 10 percent disabling; and bilateral hearing 
loss, assigned a noncompensable rating.  These result in a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.25 (2006).

Therefore the veteran meets the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16. 

A January 1999 letter from the Social Security Administration 
reflects that the veteran was receiving SSA benefits based on 
a disability onset date of June 3, 1999, as of which date it 
was determined that he was disabled permanently.  

A March 2000 VA gastrointestinal examination found that the 
veteran had a hiatal hernia, status post Nissen 
fundoplication with continued symptoms of gastroesophageal 
reflux disease (GERD).  

In August 2006 Dr. Hillman stated that the veteran was unable 
to work due to his medical condition.  The diagnoses were 
PTSD, recurrent major depression, degenerative arthritis, 
stable atherosclerotic heart disease, and stable acid reflux 
disease.  

In October 2006 Dr. Wooten stated that he was the veteran's 
general internist and had treated him since 2001.  He was 
being treated for a serious heart condition and had PTSD and 
a dysthymic disorder for which he was followed at a mental 
health clinic.  It was felt that he was unable to work and 
that he had been unable to find any gainful employment.  It 
was felt that he would be able to work based on his medical 
and psychiatric illnesses.  

While the veteran's service-connected psychiatric disorder 
alone does not preclude substantially gainful employment the 
general consensus of the medical opinions on file are that 
the combined effect of the veteran's service-connected 
disorders is that substantially gainful employment is 
preclude and, in light of the veteran's limited education and 
work experience, the Board agrees.  

Accordingly, entitlement to a TDIU rating is established.  


ORDER

A rating of 30 percent for atrial tachycardia with pacemaker 
is granted.  

An initial disability rating in excess of 30 percent for 
dysthymic disorder prior to March 17, 2000, is not warranted.  

A disability rating in excess of 50 percent for dysthymic 
disorder from March 17, 2000, is not warranted. 

A TDIU is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


